

EXHIBIT 10.19






T-MOBILE USA, INC.


2003 EXECUTIVE CONTINUITY BONUS PLAN
for executives with severance payment multipliers of 2


(As Amended and Restated Effective December 11, 2009)








--------------------------------------------------------------------------------



TABLE OF CONTENTS


 
Page
Article 1. Purpose
1
Article 2. Definitions
1
Article 3. Eligibility for Executive Continuity Bonus Benefits
3
Article 4. Change in Control Benefits
3
Article 5. Conditions and Limitations on Payment of Benefits
4
Article 6. Tax Cap/Golden Parachute
5
Article 7. Funding Policy and Method
5
Article 8. Employment Status; Withholding
5
Article 9. Successors to Company
5
Article 10. Duration, Amendment and Termination
6
Article 11. Notice and Claims
6
Article 12. Administration of Plan
7
Article 13. ERISA Rights
7
Article 14. Miscellaneous Provisions
8
APPENDIX A- Agreement Regarding Executive Continuity Bonus Benefits
10
APPENDIX B- General Release
11








--------------------------------------------------------------------------------



T-MOBILE USA, INC.
2003 EXECUTIVE CONTINUITY BONUS PLAN
As Amended and Restated Effective December 11, 2009




Article 1. Purpose


The Compensation Committee of T-Mobile USA, Inc. has approved this amended and
restated 2003 Executive Continuity Bonus Plan for certain senior managers of
T-Mobile USA, Inc. and with whom T-Mobile USA, Inc. enters into an Agreement
Regarding Executive Continuity Bonus Benefits. The Executive Continuity Bonus
Benefits are intended as a vehicle to help retain, incent and focus highly
qualified executives.


 
Article 2. Definitions
Whenever used in connection with this Plan, the following terms shall have the
meanings set forth below.
2.1 2005 Supplemental Performance Cash Plan means the T-Mobile USA, Inc. 2005
Supplemental Performance Cash Plan effective as of January 1, 2005.
2.2 Affiliate means any entity currently existing or subsequently organized or
formed that directly or indirectly controls, is controlled by or is under common
control with a named organization, or any entity in which the named organization
holds a controlling interest, whether through the ownership of voting
securities, member interests, by contract or otherwise. For this purpose,
“control” shall be deemed to exist when more than 50% of the voting power for
the election of the directors of the entity or of the capital stock of the
entity is owned, directly or indirectly, by another person, or other entity.
2.3 Agreement Regarding Executive Continuity Bonus Benefits means an agreement
between a Participant and T-Mobile USA, Inc., substantially in the form attached
as APPENDIX A, which provides for benefits under this Plan.
2.4 Annual Plan means the Company’s Annual Incentive Bonus Plan for any calendar
year (specifically excluding any other incentive plans including but not limited
to the 2005 Supplemental Performance Cash Plan and the Phantom Share Plan, and
any other bonus plan established by T-Mobile USA, Inc. under which Participant
is eligible for bonuses).
2.5 Base Salary means the Participant’s annual base salary immediately prior to
the termination of Participant by the Company or its Successor.
2.6 Board means the Board of Directors of T-Mobile USA, Inc.
2.7 Cause means any one or more of the following: (i) Participant’s gross
neglect or willful material breach of Participant’s principal employment
responsibilities or duties, (ii) a final judicial adjudication that Participant
is guilty of any felony (other than a law, rule or regulation relating to a
traffic violation or other similar offense that has no material adverse affect
on the Company or any of its Affiliates), (iii) Participant’s breach of any
non-competition or confidentiality covenant between Participant and the Company
or any Affiliate of the Company, (iv) fraudulent conduct as determined by a
court of competent jurisdiction in the course of Participant’s employment with
the Company or any of its Affiliates, (v) the material breach by Participant of
any other obligation which continues uncured for a period of thirty (30) days
after notice thereof by the Company or any of its Affiliates and which is
demonstrably injurious to the Company or Affiliate.

1

--------------------------------------------------------------------------------


2.8 Change in Control means the occurrence of any of the following transactions
or events (whether voluntary or involuntary and whether as the result of one
transaction or event or two or more related or unrelated transactions or
events):
(a) DT and its Affiliates in the aggregate, (i) cease to be the “beneficial
owners” (as such term is used in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, as amended, whether or not applicable) and record owners
of more than 50% of both the voting power for the election of directors of the
Company and the outstanding capital stock of the Company, or (ii) cease to
otherwise have the power to direct the management and policies of the Company,
whether through the ownership of capital stock or voting power, by contract or
otherwise, except that no Change in Control will be deemed to have occurred
under this clause as a result of customary rights granted in any indenture,
credit agreement or other agreement for borrowed money unless and until there
has been a default under the terms of that agreement and the trustee or lender
exercises the rights granted therein;
(b)    the direct or indirect sale, assignment, conveyance, transfer, lease or
other disposition of all or substantially all of the Company’s assets to any
individual or entity (other than DT or Affiliates of DT);
(c)    (i) the Company, directly or indirectly, consolidates with, or merges
with or into, another entity (other than DT or an Affiliate of DT), or (ii) any
entity (other than DT or an Affiliate of DT), directly or indirectly,
consolidates with, or merges with or into, the Company, and pursuant to such
transaction (or transactions) the voting power or outstanding capital stock of
the Company is converted into or exchanged for cash, securities or other
property. A change in control does not include a transaction (or transactions)
where DT or Affiliates of DT, in the aggregate, are the record and beneficial
owners (as defined in subsection (a) above) of more than 50% of both the voting
power for the election of directors and the outstanding capital stock of the
surviving or transferee entity.
2.9 Code means the Internal Revenue Code of 1986, as amended.
2.10 Company means T-Mobile USA, Inc.
2.11 Compensation Committee means the compensation committee of the T-Mobile
USA, Inc. Board, as appointed by the Board.
2.12 Constructive Termination means the occurrence of any of the following
conditions about which the Participant notifies the Company within not more than
90 days after initial existence and which the Company does not cure within 30
days of such notice a Change in Control: (i) a material reduction of the
Participant’s duties, title, authority or responsibilities, relative to the
Participant’s duties, title, authority or responsibilities as in effect
immediately prior to such Change in Control; (ii) a material reduction in the
Participant’s Base Salary; (iii) a material reduction in the kind or level of
qualified retirement and welfare employee benefits from the like kind benefits
to which the Participant was entitled immediately prior to a Change in Control
with the result that the Participant’s overall benefits package is materially
reduced without similar action occurring to other eligible comparably situated
employees; and (iv) a relocation of the Participant’s principal business site to
a location outside of a fifty (50) mile radius from the location of
Participant’s principal business site immediately prior to a Change in Control;
and (v) such other event, if any, as are set forth in a Participant’s Agreement
Regarding Executive Continuity Bonus Benefits.
2.13 DT means DEUTSCHE TELEKOM AG, an AKTIENGESELLSCHAFT organized and existing
under the laws of Germany.
2.14 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.
2.15 Executive Continuity Bonus Benefits mean the benefits under this Plan.
2.16 Participant means an employee of the Company who has entered into an
Agreement Regarding Executive Continuity Bonus Benefits with the Company

2

--------------------------------------------------------------------------------


2.17 Phantom Share Plan means the T-Mobile USA, Inc. Phantom Share Plan
effective as of January 1, 2006 and any successor or replacement plans entitled
Phantom Share Plan.
2.18 Plan means this T-Mobile USA, Inc. 2003 Executive Continuity Bonus Plan for
Executives with Severance Payment Multipliers of 2, as amended and restated
effective January 1, 2008, and subsequently amended from time to time.
2.19 Plan Administrator means the Board or the Compensation Committee of the
Board or their designee, as the Board shall determine.
2.20 Release Agreement means a general waiver, release and agreement
substantially in the form of the General Release attached hereto as APPENDIX B.
2.21 Severance Payment Multiplier means the factor that will be used to
determine a Participant’s Executive Continuity Bonus Benefits under Section
4.1(a), which is based on the title and/or salary grade held by the Participant
and will be set forth in the Participant’s Agreement Regarding Executive
Continuity Bonus Benefits. The multiplier for executives eligible under this
Plan is 2.
2.22 Successor means the entity that is the survivor upon a Change in Control or
otherwise becomes bound to the obligations of the Company by operation of law.
2.23 Target Percentage means the percentage of Base Salary used to establish the
Participant’s total award potential under the Annual Plan, as though the Company
and the Participant achieve their respective target performance objectives
established under the applicable Annual Plan.
2.24 Termination Date means the date on which the Participant’s employment
ceases.
2.25 Transaction Agreement means a definitive written agreement that commits the
signatories to a Change in Control involving the Company, pursuant to which the
Change in Control contemplated in the Transaction Agreement actually occurs
(including such agreements that contain conditions precedent to closing, but not
including non-binding letters of intent or other similar non-binding expressions
of interest).
 
Article 3. Eligibility for Executive Continuity Bonus Benefits
Only those employees selected by the Plan Administrator, in its sole and
absolute discretion, shall be Participants in this Plan. An Agreement Regarding
Executive Continuity Bonus Benefits must be executed by an authorized signatory
of T-Mobile USA, Inc. and duly delivered to and executed by the Participant
prior to the Company entering into the Transaction Agreement relating to the
Change in Control or on such later date as is approved by the Plan
Administrator. A Participant in this Plan may become entitled to Executive
Continuity Bonus Benefits hereunder only in accordance with Article 4 of this
Plan. Participants who move to a position below the Vice President level more
than 120 days before a Change in Control will no longer be eligible under this
Plan.
  
Article 4. Change in Control Benefits
4.1 Involuntary Termination Without Cause and Constructive Termination. If the
Participant’s employment is terminated after a Change in Control on or before
December 31, 2013 (i) by the Company without Cause, or (ii) by the Participant
as a result of a Constructive Termination, the Participant shall be entitled to
receive the benefits set forth below:
(a) Severance Payment.    A severance payment equal to the sum of:

3

--------------------------------------------------------------------------------


(i) The Participant’s Severance Payment Multiplier multiplied by the
Participant’s Base Salary, plus
(ii) The Participant’s Severance Payment Multiplier multiplied by Participant’s
Target Percentage under the applicable Annual Plan at the time of termination of
such Participant; plus
The severance payment shall be paid to the Participant in a single lump sum cash
payment within sixty (60) calendar days (subject to Section 11.3 hereof) after
the later of (i) Participant’s Termination Date; and (ii) the date the
Participant delivers a signed Release Agreement (which is not thereafter
rescinded within the period provided for in the Release Agreement) to the
Successor in accordance with Section 5.1; provided however, that no payment
required hereunder shall be made later than the time period specified in IRS
Code Section 409A.
(b) Stock Option Rights. Notwithstanding any provision to the contrary contained
in an individual option agreement or the stock option plan under which such
option was granted, all stock options granted through the date of the Change in
Control to Participants under the stock option plans covering employees of the
Company (including, without limitation, the 2000 Management Incentive Stock
Option Plan and stock option plans of T-Mobile USA, Inc., Powertel, Inc. and
their predecessors in interest) which have not otherwise expired by their terms
as of such time shall, to the extent not then vested, become fully vested and
immediately fully exercisable and may be exercised on or before the expiration
date thereof.
  
Article 5. Conditions and Limitations on Payment of Benefits
5.1 Release Agreement. In order for the Participant to receive Executive
Continuity Bonus Benefits under Section 4.1, the Participant (or if the
Participant is disabled or deceased its estate, guardian or representative) must
execute and deliver a Release Agreement to Successor prior to and as a condition
to receiving payments pursuant to this Plan.
5.2    Other Benefits. The Company may maintain other severance plans or may
have entered into or enter into in the future other agreements with certain
employees which contain severance provisions or other rights (collectively
“Other Severance Arrangements”). The Severance Payments pursuant to Section
4.1(a) hereof shall be reduced by any cash severance payments otherwise required
to be provided to the Participant in connection with Participant’s termination
of employment pursuant to such Other Severance Arrangements, provided however,
that for purposes of this Section 5.2, any severance provisions or other rights
or payments to which Participant may be eligible under the 2006 Phantom Share
Plan, as amended, shall not be interpreted as Other Severance Arrangements and
any Serverance Payments made pursuant to Section 4.1 shall not be reduced by any
cash severance payments under the 2006 Phantom Share Plan. The stock option
rights granted under Section 4.1(b) shall not reduce or replace any stock option
rights granted to any Participant under any other plan, agreement or
arrangement, but shall be in addition thereto, provided that in no event shall a
Participant’s options be exercisable beyond the expiration date in the stock
option agreement. Furthermore, the Severance Payments pursuant to Section 4.1
(a) shall not be reduced by payments under any other long term incentive plan or
bonus plan.
5.3 No Benefits on Other Termination. If (a) the Participant voluntarily
terminates employment with the Company (other than in a Constructive
Termination), (b) the Company terminates the Participant’s employment for Cause,
or (c) the Participant’s employment terminates by reason of his or her
disability or death, then the Participant shall not be entitled to receive
Executive Continuity Bonus Benefits pursuant to this Plan; provided, however
that in the event that the Participant’s employment terminates by reason of his
or her disability or death which occurs on or prior to December 31, 2013 and
after (i) the Change in Control occurs and (ii) the Participant has been
informed in writing that he or she will be terminated (other than for Cause),
such Participant or the Participant’s estate shall be entitled to the benefits
set forth in Section 4.1 above.
 

4

--------------------------------------------------------------------------------


Article 6. Tax Cap/Golden Parachute
In the event any Executive Continuity Bonus Benefit payable to a Participant
hereunder constitutes a “parachute payment” under Section 280G of the Code, the
Participant’s benefits under Article 4 shall be either:
(i)
delivered in full, or

(ii)
delivered to such lesser extent as would result in no portion of such benefits
being subject to the excise tax under Section 4999 of the Code, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the excise tax under Section 4999 of the Code, results in the
receipt by Participant on an after-tax basis, of the greater net value,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code. Unless the Company and the Participant otherwise agree
in writing, all determinations required to be made under this Article 6,
including the manner and amount of any reduction in the Participant’s benefits
under Article 4, and the assumptions to be utilized in arriving at such
determinations, shall be made in writing in good faith by the accounting firm
serving as the Company’s independent public accounting firm immediately prior to
the event giving rise to such payment (the “Accounting Firm”). For purposes of
making the calculations required by this Article 6, the Accounting Firm may make
reasonable assumptions and approximations concerning the application of Sections
280G and 4999 of the Code. The Company and the Participant shall furnish to the
Accounting Firm such information and documents as the Accounting Firm may
reasonably request to make a determination under this Article. The Accounting
Firm shall provide its written report to the Company and the Participant and
shall include information regarding methodology. The Company shall bear all
costs the Accounting Firm may reasonably incur in connection with any
calculations contemplated by this Article 6. In the event this Article 6 becomes
applicable, it will supersede any provision regarding “parachute payments”
contained in an individual option agreement or the stock option plan under which
such option was granted that would otherwise take effect.

Article 7. Funding Policy and Method
Benefits and any administrative expenses arising in connection with this Plan
shall be paid as needed solely from the general assets of the Company. No
contributions are required from any Participant. This Plan shall not be
construed to require the Company to fund any of the benefits provided hereunder
nor to establish a trust for such purpose. Participants’ rights against the
Company with respect to severance and other benefits provided under this Plan
shall be those of general unsecured creditors.
Article 8. Employment Status; Withholding
8.1 Employment Status. This Plan and the Agreement Regarding Executive
Continuity Bonus Benefits do not constitute a contract of employment or impose
on the Company any obligation to retain the Participant as an employee, to
change the status of the Participant’s employment, or to change the Company’s
policies regarding termination of employment. Unless the Participant has a
written and duly executed employment agreement with the Company that indicates
otherwise, the Participant’s employment is and shall continue to be “at-will,”
as defined under applicable law.
8.2 Withholding Taxes. Payments hereunder are subject to all applicable taxes
and withholding.
Article 9. Successors to Company
As part of any Change in Control, Successor shall be obligated and, as a
condition of closing, caused to assume the obligations under this Plan and to
perform the obligations hereunder which assumption shall be evidenced by an
agreement in writing.

5

--------------------------------------------------------------------------------


Article 10. Duration, Amendment and Termination
The Plan Administrator has the discretionary authority to terminate this Plan or
to amend this Plan in any respect (subject to the limitations set forth below),
in which event the Company shall give written notice to the Participant within
forty-five (45) days after the Plan Administrator’s action. The Plan shall
terminate as to a Participant on the earlier of: (i) the date all obligations
hereunder have been fully paid and distributed to the Participant, or (ii)
December 31, 2013 except to the extent such Participant has become entitled to
benefits on or prior to December 31, 2013. Notwithstanding the foregoing, no
addition, amendment, modification, repeal, termination, or suspension of this
Plan shall adversely affect, in any way, the rights or benefits of any employee,
who has become a Participant under the Plan prior to the date such addition,
amendment, modification, repeal, termination or suspension occurs.
Article 11. Notice and Claims    
11.1 General. Notices and all other communications contemplated under this Plan
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Participant, mailed notices
shall be addressed to him or her at the home address that he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Sr. Vice President and General Counsel
. The address of the Company is currently as follows:
T-Mobile USA, Inc.
Attn: Sr. Vice President and General Counsel
12920 SE 38th St.
Bellevue, WA 98006


11.2 Claims. All claims for benefits by the Participant must be made by notice
in writing to the Company’s successor. In the event any claim for benefits by
the Participant is denied, in whole or in part, the Company shall notify the
Participant of such denial in writing. Such written notice shall set forth the
specific reasons for the denial and shall be given to the claimant within
forty-five (45) days after the Company’s successor receives his or her written
claim for Executive Continuity Bonus Benefits.
11.3 Notice by the Participant of Constructive Termination by the Company’s
Successor. In the event that a Participant believes he or she has suffered
Constructive Termination after a Change of Control, the Participant shall give
written notice to the Successor that such Constructive Termination has occurred.
The Participant shall give such notice no later than sixty (60) days following
the date on which Participant has actual knowledge that such Constructive
Termination occurred. The notice shall provide the specific provision or
provisions in this Plan upon which the Participant relied in making his or her
claim; and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for such claim. The failure by the Participant to
include in the notice any fact or circumstance that contributes to a showing of
Constructive Termination shall not waive any right of the Participant hereunder
or preclude the Participant from asserting such fact or circumstance in
enforcing his or her rights hereunder. The Successor must respond in writing
within forty-five (45) days after the Participant’s notice is given, either (i)
agreeing with Participant’s claim of Constructive Termination, or (ii)
indicating the specific reason or reasons for its denial of Participant’s claim
under this Plan. In the event the Successor denies the Participant's claim under
the Plan, the Participant shall have the right to either (i) continue his or her
employment and pursue his or her claim for benefits under the Plan by reason of
Constructive Termination pursuant to arbitration conducted in accordance with
Section 11.4 (i), provided that such arbitration shall be commenced by the
Participant within fifteen (15) days of the Successor’s denial of the claim (or
final appeal pursuant to Section 12.3 below) and must be completed within sixty
(60) days of its commencement or (ii) terminate his or her employment and pursue
Participant's claim for benefits under the Plan by reason of Constructive
Termination pursuant either to arbitration conducted in accordance with Section
11.4 (i) or in a court of competent jurisdiction pursuant to Section 11.4 (ii).
11.4 Participant’s Remedies; Venue. In the event of any dispute or controversy
between the Participant and the Company with respect to Executive Continuity
Bonus Benefits, the Participant may elect (i) by written

6

--------------------------------------------------------------------------------


notice to the Company to have such dispute or controversy submitted to final and
binding arbitration in King County, Seattle, Washington; or (ii) to pursue his
or her remedies at law or in equity in an action or proceeding in a court of
competent jurisdiction. If the Participant elects arbitration, such arbitration
shall be conducted in accordance with the commercial arbitration rules of the
American Arbitration Association (the "AAA") then in effect; provided
arbitration shall commence within fifteen (15) days after Participant's written
notice of election and shall be completed within sixty (60) days after its
commencement. Venue for action in court shall be exclusively in King County,
Washington. The election made by the Participant under this Section 11.4 shall
be the sole and exclusive remedy of the parties for any dispute or controversy
arising under this Plan.
11.5 Attorneys' Fees and Costs. In the event that a dispute regarding benefits
arises between the Company or Plan Administrator and the Participant or, in the
case of the Participant's death, his or her beneficiary or estate, and such
dispute is resolved through arbitration or litigation in court, the Arbitrator
or court shall have the right to direct that all or a portion of the prevailing
party’s reasonable attorneys' fees and costs incurred in such action be paid by
the other party.
Article 12. Administration of Plan
12. 1 Administrative Procedures. The Plan Administrator, in accordance with the
terms and intent of the Plan, shall administer the Plan and shall have full
discretionary authority to interpret, construe and apply its provision and to
make determinations as to the Participant's rights to participate in the Plan
and the timing and amount of benefits, if any, owed to the Participant (or, in
the case of the Participant's death, his or her beneficiary or estate). The Plan
Administrator, in accordance with the terms and intent of the Plan, shall
further adopt such rules and regulations, as it may deem necessary or advisable
for the administration of the Plan.    
12. 2 Benefit Determinations. Within forty-five (45) days following the
Participant's termination from the Company, the Plan Administrator or its
designee shall notify Participant of his or her eligibility or non-eligibility
for benefits under the Plan. If the Plan Administrator determines that the
Participant is not eligible for benefits, the notice shall set forth: (i) the
specific reasons for such denial; (ii) a specific reference to the provisions of
the Plan on which the denial is based; (iii) a description of any additional
information or material necessary for the Participant to perfect his or her
claim, and a description of why it is needed; and (iv) an explanation of the
Plan's claims review procedure and other appropriate information as to the steps
to be taken if the Participant wishes to have the claim reviewed.     
12.3 Appeal. If the Plan Administrator determines that the Participant is not
eligible for benefits, or if the Participant believes that he or she is entitled
to greater or different benefits, the Participant shall have the opportunity to
have such claim reviewed by the Plan Administrator by filing a petition for
review with the Plan Administrator within sixty (60) days after receipt of the
benefit determination notice issued by the Plan Administrator. Participant's
petition shall state the specific reasons that the Participant believes entitle
him or her to benefits or to greater or different benefits. The Plan
Administrator shall promptly, but not later than forty-five (45) days after
receipt of the petition, notify the Participant in writing of its decision on
the appeal. Such notice shall be written in a manner calculated to be understood
by the Participant, and shall state specifically the basis of the Plan
Administrator's decision and the specific provisions of the Plan on which the
decision is based. The Plan Administrator's decision on appeal shall be a final
administrative determination on the claim. Should the Participant remain
dissatisfied with the Plan Administrator's determination, Participant shall have
the right to seek resolution of the dispute pursuant to the provisions of
Section 11.4 hereof.
Article 13. ERISA Rights.


Participants in the Plan are entitled to certain rights and protections under
ERISA. ERISA provides that all Participants shall be entitled to:
13.1 Receive Information About Your Plan and Benefits. Examine, without charge,
at the Plan Administrator's office and at other specified locations, such as
worksites, all documents governing the Plan,

7

--------------------------------------------------------------------------------


including insurance contracts, and copies of all documents filed by the Plan
with the U.S. Department of Labor, such as detailed annual reports and plan
descriptions. Obtain copies of all documents governing the operation of the Plan
and other Plan information upon written request to the Plan Administrator. The
Plan Administrator may make a reasonable charge for the copies.
13. 2 Prudent Action by Plan Fiduciaries. In addition to creating rights for
Plan Participants, ERISA imposes duties upon the people who are responsible for
the operation of the employee benefit plan. The people who operate the Plan,
called "fiduciaries" of the Plan, have a duty to do so prudently and in the
interest of Participants and their beneficiaries. No one, including the Company,
may fire or otherwise discriminate against a Participant in any way to prevent
him or her from obtaining a benefit under this Plan or exercising his or her
rights under ERISA.
13.3 Enforce Participant Rights. Under ERISA, there are steps a Participant can
take to enforce his or her rights under the Plan. For instance, if a Participant
requests materials from the Plan and does not receive them within 30 days, the
Participant may file suit in a federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay the Participant
up to $110 a day until the Participant receives the materials, unless the
materials were not sent because of reasons beyond the control of the Plan
Administrator. If a Participant has a claim for benefits that is denied or
ignored, in whole or in part, the Participant has a right to know why this was
done, to obtain copies of documents relating to the decision without charge, and
to appeal any denial, all within certain time schedules. In addition, the
Participant may file suit in a state or federal court. If a Participant is
discriminated against for asserting his or her rights under the Plan,
Participant may seek assistance from the U.S. Department of Labor, or may file
suit in a federal court. The court will decide who should pay court costs and
legal fees. If the Participant loses, the court may order the Participant to pay
these costs and fees, for example, if it finds that the claim was frivolous.
13.4 Assistance With Questions About Plan Benefits. If Participants have any
questions about this Plan, they should contact the Plan Administrator. If
Participants have any questions about this statement or about their rights under
ERISA, or they need assistance in obtaining documents from the Plan
Administrator, they should contact the nearest office of the Employee Benefits
Security Administration, U.S. Department of Labor, listed in the telephone
directory or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C. 20210. A Participant may also obtain certain
publications about his or her rights and responsibilities under ERISA by calling
the publications hotline of the Employee Benefits Security Administration.
Article 14. Miscellaneous Provisions
14.1 Severability. The invalidity or unenforceability of any provision or
provisions of this Plan shall not affect the validity or enforceability of any
other provision hereof, which shall remain in full force and effect.
14.2 No Assignment of Benefits. The rights of any person to payments or benefits
under this Plan shall not be made subject to option or assignment, either by
voluntary or involuntary assignment or by operation of law (except as set forth
in Section 14.3), including (without limitation) bankruptcy, garnishment,
attachment or other creditor’s process, and any action in violation of this
Section 14.2 shall be void.
14.3 Payment to Estate, Guardian or Fiduciary. The Executive Continuity Bonus
Benefits payable to a Participant pursuant to this Plan, if the Participant
subsequently dies or becomes disabled before payment is completed shall be
payable to the Participant’s estate or to his or her guardian or other
fiduciary, respectively. If the Participant’s death or disability occurs after
he or she is or becomes entitled to any benefits hereunder then the
Participant’s estate, guardian or fiduciary shall have the right to accept and
obtain all of the Participants rights hereunder. If the Participant has filed
the notice of Constructive Termination pursuant to Section 11.3, then the
Company must respond to the Participant’s estate, guardian or other fiduciary,
as the case may be, in lieu of the Participant, within forty-five (45) days
after receipt of the Participant’s claim. If the Participant’s death or
disability occurs (i) within the sixty (60) day period for the Participant to
give notice of Constructive Termination under Section 11.3, or (ii) after the
Participant’s termination for other than Cause or voluntary termination of
employment by Participant (other than a Constructive Termination), then the
Participant’s estate, guardian or other fiduciary shall

8

--------------------------------------------------------------------------------




have ninety (90) days after the Participant’s death or disability, as the case
may be, to give any written notice to the Company required hereunder. In either
case of Constructive Termination, the procedures of Section 11.3 shall apply
with the estate, guardian or other fiduciary acting for the Participant with
respect to the claim of Constructive Termination.
14.4 Participant's Cooperation. The Participant shall cooperate with the Company
by furnishing any and all information requested by the Plan Administrator in
order to facilitate the payment of benefits hereunder and taking such other
actions as may be requested by the Plan Administrator.
14.5 Confidentiality. Participant shall keep the terms of the Plan and the
Agreement Regarding Executive Continuity Bonus Benefits confidential and shall
not disclose or characterize any of the terms to anyone (except as may be
required by law) other than to members of his or her immediate family, his or
her attorney, and persons assisting him or her in financial planning or income
tax preparation, provided that Participant shall require these people to keep
such information confidential.
14.6 ERISA Plan. The Plan is intended to be an unfunded program maintained
primarily to provide deferred compensation benefits for "a select group of
management or highly compensated employees" within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3, and 4 of Title
I of ERISA.
14.7 Captions. The captions of the sections and subsections of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.
14.8 Governing Law. This Plan shall be administered in the United States of
America, and its validity, construction, and all rights hereunder shall be
governed by the laws of the State of Washington, except to the extent preempted
by ERISA, without regard to its choice of law provisions.
14.9    Section 409A of the Code. To the extent applicable, it is intended that
this Plan comply with the provisions of Section 409A of the Code. This Plan
shall be administered in a manner consistent with this intent, and any provision
that would cause the Plan to fail to satisfy Section 409A of the Code shall have
no force and effect until amended to comply with Section 409A of the Code (which
amendment may be retroactive to the extent permitted by Section 409A of the Code
and may be made by the Company without the consent of any Participant).
14.10    Modification or Termination of Plan. To the extent permitted by law,
this Plan may be modified or terminated at any time by the Compensation
Committee upon written notification to Participants.


Dated: December 11, 2009        
                            


Compensation Committee as appointed
by the Board of T-MOBILE USA, INC.


12920 SE 38th Street
Bellevue, Washington 98006

9

--------------------------------------------------------------------------------




APPENDIX A


T-MOBILE USA, INC.
AGREEMENT REGARDING
EXECUTIVE CONTINUITY BONUS BENEFITS


T-Mobile USA, Inc. (“Company”) and _______________________ (“Participant”)
hereby enter into this Agreement Regarding Executive Continuity Bonus Benefits.
The Company and Participant agree to the terms and conditions of the Company’s
2003 Executive Continuity Bonus Plan (the “Plan”) as amended, a copy of which is
attached hereto and incorporated herein. Participant and the Company acknowledge
and agree that upon execution of this Agreement by the Participant, all
outstanding options granted to Participant, shall become nonqualified stock
options (to the extent not already done so), without regard to whether such
options were intended to be incentive stock options under the agreement(s)
granting such options within the meaning of Internal Revenue Code Section 421 at
the date of grant.


Pursuant to Section 2.21 of the Plan, the Participant’s Severance Payment
Multiplier shall be ________.








PARTICIPANT




Date:         Signature:     


Print Name:     










Compensation Committee as appointed
by the Board of T-MOBILE USA, INC.


12920 SE 38th Street
Bellevue, Washington 98006







 

--------------------------------------------------------------------------------




APPENDIX B




GENERAL RELEASE




This General Release (“Release”) is executed by ________________ (“Participant”)
in accordance with requirements of the T-Mobile USA, Inc. 2003 Executive
Continuity Bonus Plan (the “Plan”) as amended, and in connection with
Participant’s separation from service with _______________________________ (the
“Company”).


WHEREAS, Participant’s employment with the Company is terminating;


WHEREAS, Participant has been given an adequate period to conside this Release
and if applicable, revoke acceptance. ;


WHEREAS, the Company hereby advises Participant in writing to consult with an
attorney before signing this Release;


WHEREAS, Participant acknowledges that the consideration to be provided to
Participant under the Plan, i.e. the severance payment and stock option rights,
is sufficient to support this Release; and


WHEREAS, Participant understands that the Company regards the representations by
Participant in this Release as material and that the Company is relying on such
representations in providing any severance payment and stock option rights to
Participant pursuant to the Plan.


EMPLOYEE THEREFORE AGREES AS FOLLOWS:


1.    Termination Date. The last date of Participant’s employment with or
service to the Company or any of its Affiliates in any capacity was
__________________ (“Termination Date”). For purposes of this Release, the term
“Affiliate” means any entity currently existing or subsequently organized or
formed that directly or indirectly controls, is controlled by or is under common
control with a named organization, or any entity in which the named organization
holds a controlling interest, whether through the ownership of voting
securities, member interests, by contract or otherwise. For this purpose,
“control” shall be deemed to exist when more than 50% of the voting power for
the election of the directors of the entity or of the capital stock of the
entity is owned, directly or indirectly, by another person, or other entity.
2.     Claims Released. On behalf of Participant and Participant’s marital
community, heirs, executors, administrators and assigns, Participant expressly
waives, releases and acknowledges satisfaction of all claims of any kind
(including claims to attorney’s fees), damages, causes of action or disputes,
whether known or unknown, foreseen or unforeseen, asserted or unasserted, based
upon acts or omissions occurring or that could be alleged to have occurred on or
prior to the Effective Date of this Release, against the Company, its present
and former Affiliates, their predecessors, successors and assigns, and all of
their present and former parent companies, officers, directors, shareholders,
owners, employees, members, agents, trustees, insurers, representatives, general
and limited partners, and attorneys, in their individual and representative
capacities (collectively “Released Parties”) which arise out of or relate in any
way to Participant’s employment by the Company or any of its present or former
Affiliates or released parties, orthe terms and conditions thereof, any failure
to promote Participant and the termination or cessation of Participant’s
employment with the Company or any of its present or former Affiliates. This
waiver and release includes without limitation any claims for wages, employee
benefits, equitable relief, and damages of any kind arising out of: any
contracts, express or implied; tort; any covenant of good faith and fair
dealing; estoppel; misrepresentation; discrimination; harassment; retaliation;
wrongful termination or any legal claim regarding the Company’s or any of its
Affiliate’s actions or right to terminate the employment of Participant; any
foreign, federal, state, or local laws, regulations, or orders, including,
without limitation, Title VII of the Civil

 

--------------------------------------------------------------------------------




Rights Act of 1964, the Age Discrimination in Employment Act, as amended, the
Older Workers’ Benefit Protection Act of 1990, the Americans with Disabilities
Act, the Equal Pay Act, as amended, the Fair Labor Standards Act, the Employee
Retirement Income Security Act, as amended (“ERISA”), the Family and Medical
Leave Act, or any other law, regulation order or legal limitation applicable to
the employment relationship. Excluded from this waiver and release are any
claims that may arise as a result of a breach of Company’s or any of its
Affiliates obligations under the Plan, claims arising by virtue of this Release,
claims of vested rights under ERISA, claims challenging the validity of this
Release under the Age Discrimination in Employment Act, or any other claim that
may not be lawfully released under this Release. However, notwithstanding the
foregoing, (1) to the extent that the Participant has a written indemnification
agreement with the Company or any of its present or former Affiliates pertaining
to his or her role as a director, officer, employee or agent of the Company or
any of its present or former Affiliates, or to the extent that the Participant
would otherwise be entitled to indemnification by the Company or any of its
present or former Affiliates with respect to his or her role as a director,
officer, employee or agent of the Company or any of its present or former
Affiliates by operation of law, by provisions in the articles of incorporation
of the Company or any of its present or former Affiliates or its or their
bylaws, or otherwise, this waiver and release shall not apply with respect to
the Participant’s right to indemnification from the Company or any of its
present or former Affiliates pursuant thereto, and (2) to the extent that the
Participant has any (i) earned but unused vacation with the Company or any of
its present or former Affiliates; (ii) earned but unpaid compensation due from
the Company or any of its present or former Affiliates ; (iii) earned but unpaid
commissions owed to Participant; or (iv) any pending reimbursable expenses which
have been properly incurred, documented and with respect to which the
Participant has filed all appropriate documentation for reimbursement under the
Company’s or any of its present or former Affiliate’s current expense
reimbursement policy, this waiver and release shall not apply with respect to
the Participant’s right to payment of such amounts. Except for such amounts and
any amounts due under the Plan, Participant represents and warrants that
Participant has received payment of all wages, benefits, commissions and all
other amounts owed to Participant as a result of Participant’s employment with
the Company or any of its present or former Affiliates prior to the date of this
Release. The term “Released Claim” as used in this Release shall mean all claims
and matters released under this Section 2.
2.a. California Notice. If Participant is a resident of the state of California,
Participant expressly understands and acknowledges that it is possible that
unknown losses or claims exist or that present losses may have been
underestimated in amount or severity. Participant expressly accepts and assumes
the risk of such unknown or underestimated losses or claims and acknowledges and
agrees that the benefits to be provided to Participant pursuant to this Release
fully compensate Participant for such risks. Participant expressly waives all
rights she or he may have under California Civil Code Section 1542 (“Section
1542”) or under any other state or federal statute or common law principle of
similar effect. Section 1542 provides: A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE
TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY
AFFECTED HIS SETTLEMENT WITH THE DEBTOR. For purposes of this Release, the term
“creditor” shall mean the Participant.
3. Covenant Not To Sue.  Participant represents and warrants that Participant
has not filed any litigation based on any Released Claims.  Participant
covenants and promises never to file, press, or join in any lawsuit based on any
Released Claim and agrees that any such claim, if filed by Participant, shall be
dismissed.  Participant represents and warrants that at the time of execution of
this Release, Participant has no knowledge of any Released Claims that
Participant may have had to assert against Released Parties except for those
that Participant reported in writing to Employer’s Chief People Officer prior to
Participant’s execution of this Release. Participant acknowledges and agrees
that breach of the covenant contained herein shall constitute a material breach
of this Release. Should Participant attempt to prosecute any Released Claim,
Participant shall repay to Employer ninety-five percent (95%) of all payments
received under the Plan, and Participant shall reimburse Released Parties for
any attorneys’ fees and costs incurred by them in the enforcement of the
covenants contained herein.

 

--------------------------------------------------------------------------------




  
4.    Adequate Consideration. The consideration offered in the Plan of a
severance payment and stock option rights is accepted by Participant as being in
full accord, satisfaction, compromise and settlement of any and all claims or
potential claims described herein, and Participant expressly agrees that
Participant is not entitled to, and shall not receive, any further recovery or
remedies of any kind from the Company or any of the other Released Parties in
respect of the claims described herein, except to the extent that the
Participant has not released such claims or rights pursuant to paragraph 2
above, and that in the event of any further proceedings whatsoever based upon
any matter released herein, neither the Company nor any of the other Released
Parties shall have any further monetary or other obligation of any kind to
Participant, including any obligation for any costs, expenses or attorneys’ fees
incurred by or on behalf of Participant. Participant agrees that Participant has
no present or future right to employment with the Company or any of the other
Released Parties.
5.    Ownership of Released Claims. Participant expressly represents and
warrants that Participant is the sole owner of the actual and alleged claims,
demands, rights, causes of action and other matters that are released herein;
that the same have not been transferred or assigned or caused to be transferred
or assigned to any other person, firm, corporation or other legal entity; and
that Participant has the full right and power to grant, execute and deliver the
general release, undertakings and agreements contained herein.
6.    Review and Revocation Period. Participant is advised to review this
Release (including Exhibit A, if applicable) with Participant’s attorney prior
to executing and delivering it to the Company.
(i) If Participant is forty (40) years of age of older, Participant has
forty-five (45) days (or if the Participant has died or is disabled, the estate,
guardian, or representative shall have ninety (90) days) from receipt of this
Release to consider and execute this Release, after which time the offer of this
Release and the associated benefits under the Plan (i.e. severance and stock
option rights) shall expire and may no longer be accepted. Participant may
accept this Release any time before expiration of the forty-five (45) days, but
not before the Termination Date, in which case Participant shall waive the
remainder of the consideration period. Participant has a period of seven (7)
calendar days after delivering the signed Release to revoke the Release. To
revoke, the Sr. Vice President and General Counsel of T-Mobile USA, Inc. must
receive a notice of revocation at the below address on or before the seventh day
after execution of the Release. This Release shall become effective on the
eighth (8th) day after delivery of this executed Release by Participant to the
Sr. Vice President and General Counsel, provided that Participant has not
revoked the Release (“Effective Date”).
(ii)    If Participant is under the age of forty (40), Participant has 14 days
to consider and execute this Release, after which time the offer of this Release
and the associated benefits under the Plan (i.e. severance and stock option
rights) shall expire and may no longer be accepted
(iii) To accept, Participant must execute and deliver the Release to the Sr.
Vice President and General Counsel T-Mobile USA, Inc., 12920 SE 38th St.,
Bellevue, WA 98006.
7.    Participant Acknowledgement. Participant warrants and represents that
Participant: (i) has carefully read this Release, knows its contents, and finds
that it is written in a manner that Participant understands; (ii) has been
advised to consult and has discussed the Release and its effects with his or her
personal attorney or has knowingly and voluntarily waived the right to do so;
(iii) understands he or she is giving up the claims, damages, and disputes as
described in Section 2, including claims under the Age Discrimination in
Employment Act and other statutes, that may have arisen before the date of this
Release; (iv) has had ample time to review and analyze this entire Release; (v)
has been informed, if applicable, through a separate written memorandum of the
class, unit or group of individuals covered by this separation program, any
eligibility factors and time limits for this program, the job titles and ages of
all individuals selected for the program, and the ages of all individuals in the
same job classification or organizational unit who are not selected for the
program; and (vi)  has no relied upon any representation or statement concerning
the suject matter of this Release,except as expressly staed herein and in the

 

--------------------------------------------------------------------------------




Plan document and (vii), has signed this Release as Participant’s free and
voluntary act, understanding its final and binding effect.
8.    Entire Agreement. This Release together with any attachments constitutes
the entire understanding between the parties with respect to the matters
described herein, and supersedes and invalidates any and all prior or
contemporaneous actual or alleged oral or written agreements or understandings
on this subject; provided however, that any non-competition, nonsolicitation, or
nondisclosure obligations pursuant to any agreement between Participant and the
Company, or any of its present or former Affiliates, shall remain in full force
and effect. Participant has not relied on any oral statements that are not
included in this Release. This Release can only be modified in writing signed by
an executive officer of T-Mobile USA, Inc. and Participant.
9.     Property.  Participant represents and warrants that Participant has
turned over to Released Parties all of their property, including without
limitation all files, memoranda, keys, manuals, equipment, data, records, and
other documents, including electronically recorded documents and data that
Participant received in the course of employment.  Participant promises not to
access or attempt to access T-Mobile or Affiliates’ computer systems or software
or facilities as of the Termination Date or thereafter, nor will Participant
provide information to any other person or entity that will allow that party
unauthorized access to such computer systems or software or facilities.


10.     Confidentiality.  Participant acknowledges and agrees that any
obligation that Participant has had to protect the confidential or proprietary
information or intellectual property of Released Parties or to transfer to
T-Mobile or Affiliates any interest in intellectual property, whether
contractual or otherwise, including any restrictive covenants to which
Participant has agreed (“IP Obligations”), shall remain in full force and effect
and that Participant shall comply fully with such obligations.  Participant
represents and warrants that Participant has been in full compliance with the IP
Obligations at all times prior to this Release.  In addition to and not in place
of any IP Obligations Participant may have, Participant agrees not to use or
disclose any confidential or proprietary information or trade secrets of
T-Mobile or any of the Released Parties.  For the purposes of this Release,
“confidential or proprietary information or trade secrets” means all data and
information in whatever form, tangible or intangible, that is not generally
known to the public and that relates to the business, technology, practices,
products, marketing, sales, services, finances, or legal affairs of T-Mobile,
its Affiliates, or any third party doing business with or providing information
to Employer.  Participant agrees and acknowledges that the terms and conditions
of this Release are confidential and shall not be disclosed to any third party,
except for Participant’s spouse, attorney, or financial advisor, who Participant
covenants shall comply with this provision.  Participant shall refrain from
making disparaging statements about Employer, its personnel or its products or
services.  Nothing in this Section is intended to restrict Participant’s
compliance with law or the legal process.


11.     Intellectual Property. Participant hereby assigns all right, title, and
interest in and to all Inventions to Company, its successors, Affiliates, and
assigns.  “Inventions” shall mean any and all inventions, software, discoveries,
developments, concepts, ideas, know-how, trade secrets, prototypes, designs,
methods, processes, and techniques, and improvements to any of the foregoing,
which Participant conceived, authored, or otherwise generated and/or reduced to
practice (alone or jointly with any of Company’s employees or agents) in the
course of Participant’s employment. The forgoing assignment of inventions shall
not apply to any inventions for which no equipment, supplies, facilities, or
trade secret information of Company were used and that were developed entirely
on Participant’s own time, unless (i) the invention relates (A) directly to the
business of Company or its Affiliates, or (B) to Company’s or its Affiliates’
actual or demonstrably anticipated research or development, or (ii) the
invention results from any work performed by Participant. To the extent that
Participant used or incorporated (or permitted others to use or incorporate) any
of Participant’s proprietary know-how that was in existence before Participant’s
employment (“Existing Participant Know-How”) in any services, technology, or
products prepared or produced in connection with employment with Company,
Participant hereby grants to all released parties a non-exclusive, irrevocable,
perpetual, royalty-free, fully paid up, worldwide right and license under such
Existing Participant Know-How (including any patent or other intellectual
property rights therein) to further develop, make, use, sell, and import any and
all services, technology, or products, and to sublicense any or all of the
foregoing rights (including the right to grant further sublicenses), for so long
as such Existing Participant Know-How is in existence and is licensable by
Participant. To the extent any materials Participant created within the scope of
employment may be considered “works made for hire” under United States copyright
laws, they are hereby agreed to be works

 

--------------------------------------------------------------------------------




made for hire.  To the extent any such works do not qualify as a “work made for
hire” under applicable law, and to the extent they include material subject to
copyright, mask work, trademark, trade secret, or any other proprietary rights
protection, and to the extent they are not Existing Participant Know-How,
Participant hereby irrevocably and exclusively assigns and agrees to assign to
Company, its successors, and assigns, all right, title, and interest in and to
all such materials.  To the extent any of Participant’s rights in the same,
including any moral rights, are not subject to assignment hereunder, Participant
hereby irrevocably and unconditionally waives all enforcement of such rights.
Participant agrees to execute and deliver such instruments and take such other
actions as may be required to carry out the assignments contemplated by this
Section.  If Participant fails to execute such instruments by reason of
Participant’s mental or physical disability or any other reason, Participant
hereby irrevocably appoints Company, its Affiliates, and its officers and agents
as Participant’s agent and attorney-in-fact to execute such instruments on
Participant’s behalf.


12.    Governing Law. This Plan shall be administered in the United States of
America, and its validity, construction, and all rights hereunder shall be
governed by the laws of the State of Washington, except to the extent preempted
by ERISA, without regard to its choice of law provisions.
13.     Venue. Any legal or equitable action or any proceeding arising directly,
indirectly or otherwise in connection with, out of, related to or from this
Release or any provision hereof, shall exclusively be filed and adjudicated in
King County, Washington and no other venue and Participant agrees to such
exclusive venue.
14.    Cooperation. In return for the amounts paid hereunder, Participant agrees
to cooperate in defense of Company and Affiliates in any legal action or claim
in which Participant is named as a witness. Cooperation shall include, upon
request, participating in and testifying at depositions, trials, mediations,
arbitrations, or other hearings; providing information in written format such as
declaration or affidavit; and providing general assistance to Company,
Affiliates, and/or their attorneys. Participant acknowledges that this is a
material term of this Release, and that breach of this term would cause damage.
Accordingly, Participant agrees to repay 25% of the amounts paid hereunder in
the event that s/he does not comply with this Section. Lack of compliance shall
be shown by failure, after notice in writing, to abide by Company’s request.
15.     Severability. The provisions of this Release are severable, and if any
part is found to be unlawful or unenforceable, the other provisions shall remain
fully valid and enforceable to the maximum extent consistent with applicable
law, unless it alters the essential purpose(s) of the Release, in which case,
the Release will be reformed as necessary to as closely as possible achieve its
essential purposes.
 
 
[NAME]
Date:
 






 

--------------------------------------------------------------------------------






 
EXHIBIT A to Appendix B


Older Workers’ Benefit Protection Act Group Disclosure Form (If Applicable)


You and other T-Mobile USA, Inc. employees are eligible to receive certain
severance benefits in connection with your layoff, which is being administered
as part of a business change in control. The severance benefits are described in
the General Release to which this Exhibit A is attached. In accordance with the
Older Workers’ Benefit Protection Act (OWBPA), we are providing you with the
following information regarding individuals who were selected and not selected
for layoff. The attached chart was prepared as of [DATE]. It shows the number of
employees eligible and ineligible for severance benefits by age and job title.
Employees listed as “ineligible” are ineligible because they were not to be laid
off when you were. We are required by law to provide this information to all
those eligible.


Change In Control
Eligible (Selected for Layoff)
Ineligible
Age
Title
Number of employees
Age
Title
Number of employees
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 












 